                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

DOUGLAS LAMBERT, an individual;

                     Plaintiff,                          4:18CV3038

      vs.
                                                            ORDER
MAURICE W. COSTELLO, an
individual;

                     Defendant.


      During the conference held on October 23, 2018, counsel explained that a
Rule 35 examination had been scheduled, after which the parties may be in a
better position to engage in informed settlement discussions. Expert disclosures
(and the associated costs) will begin with identification on January 15, 2019, with
full disclosures due on February 15, 2019.


      Accordingly,


      IT IS ORDERED that a telephonic conference with the undersigned
magistrate judge will be held on January 2, 2019 at 1:00 p.m. to discuss the
status of case preparation and the parties’ interest in pursuing early settlement.
Counsel shall use the conferencing instructions assigned to this case, (see Filing
No. 15), to participate in the call.


      October 26, 2018.                      BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
